Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 6/22/2022. Claims 1-4 have been cancelled.  Therefore claims 5-8 are presently pending in the application and have been considered as follows.

Response to Amendments
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments filed on 6/22/2022 have been fully considered and are persuasive.  The rejection of claims 5-8 has been withdrawn.

Allowable Subject Matter
Claims 5-8 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:
Prior art of record teaches:
Takuya et. al. (JP 2017-54363 A) teaches a device information management system that enables device operation information of facility devices to be viewed by a legitimate user. A device information management system includes an equipment device 10, a management server device 2, and a user communication device T. The management server device 2 associates the device operation information indicating the operation status of the facility device 10 with the user who has the authority to access the facility device 10 and the facility device 10, and is currently set for the facility device 10. The authentication information including the information that can specify the setting start point of the access right is stored. When the user communication device T used by the user is accessed via a communication line, the facility device 10 to which the user has access authority and the setting start point at which the user has access authority Is identified based on the authentication information, and the user is allowed to view the device operation information after the setting start time of the equipment 10 to which the user has access authority using the user communication device T (Abstract).
Ha (US 9,671,766 B2) teaches the present invention relates to a home appliance which can communicate with an outside of the home appliance, an online system including the same and a method for using an online system. According to embodiments of the present invention, a home appliance, an online system and a method for using an online system may be provided, each including a WiFi communication module mounted or connected to the home appliance for supporting a setting mode for making communication connection and a use mode for enabling communication, and a particular input unit provided to run the setting mode by user's selection, wherein the home appliance is changed to the use mode upon reception of SSID (Service Set Identifier; a name of a wireless LAN) information of an access point AP desired to access and user information required for registration of the home appliance through an external terminal after access to the setting mode through the external terminal provided separate from the home appliance.
Unagami et al. (US 20140250183 A1) teaches a management apparatus which collects, from a home appliance, home appliance information which is information related to the home appliance and provides a user with to-be-provided information which is information obtained from the collected home appliance information, includes: a managing unit which manages the home appliance information; and a home appliance information holding unit which holds, in association with each other, (i) the home appliance information and (ii) share information which is for sharing the home appliance information and is associated with the user. The managing unit refers to data held by the home appliance information holding unit when a request for to-be-provided information is issued by the user, obtains the home appliance information held in association with share information identical to the share information associated with the user, and provides the user with to-be-provided information obtained from the obtained information.
Thomas et al. (US 8,073,921 B2) teaches the remote monitoring and controlling of controllable devices is provided by sending control information to and receiving status information from information appliances over a network. A user is able to monitor the information appliances from a remote location, and control the information appliances from the remote location. The remote monitoring and control can be facilitated by graphical user interfaces. The information appliance can be a home lighting system, a home alarm system, a home entertainment system, a water gardening system, a home heating system, a home cooling system, and a television system having recording capabilities.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on “a relaying apparatus that communicates with the housing equipment; and a management device that is connected to a communication network and communicates with the relaying apparatus via the communication network and a wireless LAN router connected to the communication network, wherein the management device associates identification information of the relaying apparatus and identification information of the wireless LAN router with user 3Customer No.: 31561 Docket No.: 93204-US-074-PCT Application No.: 16/497,440 identification information of a communication terminal that communicates with the management device via the communication network in predetermined processing, the management device stores these pieces of information as association information, the management device includes a control configuration that permits the stored association information to be used, while the association information is permitted to be used, when the identification information of the relaying apparatus and the identification information of the wireless LAN router are sent from the relaying apparatus to the management device, the management device determines whether the identification information of the wireless LAN router sent to the management device after the storage matches the identification information of the wireless LAN router associated with the identification information of the relaying apparatus by comparing the identification information of the wireless LAN router received by the management device with the stored association information, in a case where the identification information of the wireless LAN router received by the management device does not match the stored association information, the management device is configured to disable the association information, and upon receiving request information related to the housing equipment together with the user identification information from the communication terminal, the management device is configured to perform processing corresponding to the request information, only when the association information including the received user identification information is valid.” The emphasized limitations, together and in combination with all other limitations, make the claims allowable, as shown in claim 5.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/June 30, 2022/